Holmes, Judge,
delivered the opinion of the court.
The only question presented here is, whether the instructions which were given for the plaintiff substantially contained the whole law of the case. We think they did, and that there was no error in refusing the second and third instruc*593tions for the defendants, which alone is complained of. So far as they contained correct propositions of law, the same thing was embraced and even more correctly stated in the plaintiff’s instructions. A judgment will not be reversed in such case. (Young v. White, 18 Mo. 93; Beal v. Cullum, 31 Mo. 258; Pallen v. McDowell, 31 Mo. 74.)
Judgment affirmed.
Judge Wagner concurring;
Judge Lovelace absent.